    Case: 1:19-cv-05965 Document #: 44 Filed: 01/28/20 Page 1 of 4 PageID #:693




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS


 ALICIA M. PAGE, CARMEL COOPER, and
 CINDY MUNIZ, individually, and on behalf of              Case No.: 1:19-cv-05965
 all others similarly situated,
                                                          Hon. Sharon Johnson Coleman
                  Plaintiffs,

           vs.

 ALLIANT CREDIT UNION, and DOES 1-
 100,

                  Defendants.



       DECLARATION OF EMILY J. KIRK IN SUPPORT OF PLAINTIFF ALICIA M.
     PAGE’S OPPOSITION TO THE MOTION TO DISMISS AND REQUEST FOR
                           JUDICIAL NOTICE

I, Emily J. Kirk, declare:

       1.        I am an attorney at law duly licensed to practice before all courts of the State of

Illinois and an associate attorney with McCune Wright Arevalo, LLP. The following is based on

my personal knowledge, and, if called as a witness, I could and would testify competently

thereto.

       2.        Attached hereto as Exhibit 1 is a true and correct copy of unpublished case, Burke

v. Lakin Law Firm, PC, Burke v. Lakin Law Firm, PC, No. 07-cv-0076-MJR, 2008 WL 64521

(S.D. Ill. Jan. 3, 2008), cited in Plaintiff’s Opposition to Defendant’s Motion to Dismiss.

       3.        Attached hereto as Exhibit 2 is a true and correct copy of unpublished case,

Domann v. Summit Credit Union, No. 18-167, 2018 WL 4374076 (W.D. Wis. Sept. 13, 2018),

cited in Plaintiff’s Opposition to Defendant’s Motion to Dismiss.


                                                   1
    Case: 1:19-cv-05965 Document #: 44 Filed: 01/28/20 Page 2 of 4 PageID #:694




       4.     Attached hereto as Exhibit 3 is a true and correct copy of unpublished case,

Kriegel v. Bank of Am., N.A., Nos. 07cv12246-NG, 08cv11598-NG, 2010 WL 3169579 (D.

Mass. Aug. 10, 2010), cited in Plaintiff’s Opposition to Defendant’s Motion to Dismiss.

       5.     Attached hereto as Exhibit 4 is a true and correct copy of unpublished case,

Morris v. Bank of Am., N.A., No. 3:18-cv-00157-RJC-DSC, 2019 WL 1421166 (W.D.N.C.

Mar. 29, 2019), cited in Plaintiff’s Opposition to Defendant’s Motion to Dismiss..

       6.     Attached hereto as Exhibit 5 is a true and correct copy of unpublished case,

Musso v. Excellence in Motivation, Inc., No. 10 C 3236, 2010 WL 3385452 (N.D. Ill. Aug. 24,

2010) , cited in Plaintiff’s Opposition to Defendant’s Motion to Dismiss..

       7.     Attached hereto as Exhibit 6 is a true and correct copy of unpublished case,

Ramirez v. Baxter Credit Union, No. 16-CV-03765-SI, 2017 WL 1064991 (N.D. Cal. Mar. 21,

2017), cited in Plaintiff’s Opposition to Defendant’s Motion to Dismiss..

       8.     Attached hereto as Exhibit 7 is a true and correct copy of unpublished case, Smith

v. Bank of Hawaii, No. 16-00513 JMS-RLP, 2017 WL 3597522 (D. Haw. Apr. 13, 2017), cited

in Plaintiff’s Opposition to Defendant’s Motion to Dismiss.

       9.     Attached hereto as Exhibit 8 is a true and correct copy of unpublished case, Solon

v. Kaplan, No. 00 C 2888, 2001 WL 123769 (N.D. Ill. Feb. 9, 2001) cited in Plaintiff’s

Opposition to Defendant’s Motion to Dismiss.

       10.    Attached hereto as Exhibit 9 is a true and correct copy of unpublished case,

Thompson v. Am. Airlines Grp., No. 14 C 7980, 2017 WL 3521415 (N.D. Ill. Aug. 16, 2017)

cited in Plaintiff’s Opposition to Defendant’s Motion to Dismiss.

       11.    Attached hereto as Exhibit 10 is a true and correct copy of unpublished case,
    Case: 1:19-cv-05965 Document #: 44 Filed: 01/28/20 Page 3 of 4 PageID #:695




Vangsness v. Deutsche Bank Nat. Tr. Co., No. 12 C 50003, 2013 WL 3031017 (N.D. Ill. June

17, 2013), cited in Plaintiff’s Opposition to Defendant’s Motion to Dismiss..

       12.     Attached hereto as Exhibit 11 is a true and correct copy of unpublished case,

Wabash Castings, Inc. v. Fuji Machine Am. Corp., No. 16 C 3629, 2016 WL 4765717 (N.D.

Ill. Sept. 13, 2016) cited in Plaintiff’s Opposition to Defendant’s Motion to Dismiss.

       13.     Attached hereto as Exhibit 12 is a true and correct copy of unpublished case,

Washington State Employees Credit Union, No. C15-5693 BHS, 2016 WL 3218832 (W.D.

Wash. June 9, 2016) cited in Plaintiff’s Opposition to Defendant’s Motion to Dismiss.

       14.     Attached hereto as Exhibit 13 is a true and correct copy of unpublished case,

Gunter v. United Fed. Credit Union, No. 15CV00483MMDWGC, 2016 WL 3457009, at *3

(D. Nev. June 22, 2016), cited in Plaintiff’s Opposition to Defendant’s Motion to Dismiss.

       15.     Attached hereto as Exhibit 14 is a true and correct copy of unpublished case,

Tannehill v. Simmons Bank, No. 3:19-cv-140-DPM, 2019 WL 7176777 (E.D. Ark. Oct. 21,

2019), cited in Plaintiff’s Opposition to Defendant’s Motion to Dismiss.

       16.     Attached hereto as Exhibit 15 is a true and correct copy of order in Tisdale v.

Wilson Bank and Trust, cited in Plaintiff’s Opposition to Defendant’s Motion to Dismiss.

       17.     Attached hereto as Exhibit 16 is a true and correct copy of order in Garcia v.

UMB Bank, NA, cited in Plaintiff’s Opposition to Defendant’s Motion to Dismiss

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed this 28th day of January 28, 2020 at O’Fallon, Illinois

                                                     /s/ Emily J. Kirk
                                                     Emily J. Kirk
    Case: 1:19-cv-05965 Document #: 44 Filed: 01/28/20 Page 4 of 4 PageID #:696




                                CERTIFICATE OF SERVICE


       I certify that on January 28, 2020, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system which will send a notice of electronic filing to all CM/ECF

participants in the above-referenced matter.



                                                     /s/ Emily J. Kirk
                                                     Emily J. Kirk
